DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive. Applicant argues on page 8 “Papasakellariou can only transmit DCI indicating adaptation of a TDD UL-DL configuration once per every 10 time intervals and necessarily cannot anticipate a DCI indicating a transmission direction per given time interval according to limitation (i) of amended independent claim 1”. Applicant argues on page 9, “Nayeb Nazar cannot supply that which Papasakellariou lacks with respect to DCI indicating a transmission direction per given time interval according to limitation (1)”. 
Examiner respectfully disagrees. The claim limitation “a DCI indicating a transmission direction per given time interval” is too broad and reads on Papasakellariou’ DCI. See Papasakellariou [0184] UE 114 interprets an indication of a respective resource in a DL DCI format as being applicable over 2 RBs (per given time interval), and in Fig. 20, a DCI format scheduling a PUSCH transmission in a TTI. When a UE receives the DCI, the UE knows the DCI is for scheduling a PUSCH (transmission direction, uplink) based on the DCI format.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papasakellariou (US 20140269453).
Regarding claims 1 and 3, Papasakellariou teaches  a receiver configured to use a first time interval or a second time interval, and perform a receiving process for downlink control information indicating a transmission direction per given time interval ([0074] An eNB transmits DCI over Physical DL Control CHannels (PDCCHs) or Enhanced PDCCHs (EPDCCHs), PDCCHs are in frequency and time dimensions and [0184] UE 114 interprets an indication of a respective resource in a DL DCI format as being applicable over 2 RBs); and a processor that determines the transmission direction based on the downlink control information ([0105] signaling a DCI format in a PDCCH and Fig. 20, a DCI format scheduling a PUSCH transmission in a TTI). 
Regarding claim 4, Papasakellariou teaches a processor controls a notification of the transmission direction based on the downlink control information (FIG. 20, [0152] UE 114 detects a PDCCH conveying a DCI format scheduling a PUSCH in an UL TTI and including an UL DAI field in operation 2010. UE 114 subsequently determines whether the UL TTI is an UL TTI where UE 114 can multiplex HARQ-ACK in the PUSCH in operation 2020).
Regarding claim 5, Papasakellariou teaches a transmitter configured to use a first time interval or a second time interval, and perform a transmitting process for downlink control information indicating a transmission direction per given time interval (Fig. 20, a PDCCH conveying a DCI format scheduling a PUSCH transmission in a TTI and [0198] a PDCCH conveying DCI to a group of UEs); and a first processor that controls a notification of the transmission direction based on the downlink control information (FIG. 20, [0152] UE 114 detects a PDCCH conveying a DCI format scheduling a PUSCH in an UL TTI and including an UL DAI field in operation 2010. UE 114 subsequently determines whether the UL TTI is an UL TTI where UE 114 can multiplex HARQ-ACK in the PUSCH in operation 2020), the terminal comprises: a receiver configured to use the first time interval or the second time interval, and perform a receiving process for the downlink control information indicating the transmission direction per the given time interval ([0074] An eNB transmits DCI over Physical DL Control CHannels (PDCCHs) or Enhanced PDCCHs (EPDCCHs), PDCCHs are in frequency and time dimensions and [0184] UE 114 interprets an indication of a respective resource in a DL DCI format as being applicable over 2 RBs); and a second processor that determines the transmission direction based on the downlink control information ([0105] signaling a DCI format in a PDCCH and Fig. 20, a DCI format scheduling a PUSCH transmission in a TTI).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US 20140269453) in view of Nayeb Nazar et al. (US 20110243066).
Regarding claim 2, Papasakellariou, however, does not expressly teach the first time interval is in units of slots or subframes and the second time interval is in units of radio frames. Nayeb Nazar teaches [0172] a UE configured to receive at least one downlink control message (e.g., DCI) in a given time interval (e.g., a subframe) may determine an uplink resource (e.g., a PUCCH index). Examiner notes that a radio frame is consisted of units of subframes and/or slots. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Nayeb Nazar in order to support higher data rate and spectrum efficiency ([0002], Nayeb Nazar).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fu et al. (US 11218254) discloses (col. 18 line 61) Indication by using the physical layer signaling may be adding 1 bit or reinterpreting a bit of a traditional field in a DL DCI used by a PDCCH/EPDCCH for PDSCH scheduling, to indicate whether HARQ-ACK of the UE needs to be spatially bundled or not, or .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467